Exhibit 10.41

AMENDMENT NO. 7 TO

MASTER SERVICES AND LICENSE AGREEMENT

This Amendment No. 7 (“Amendment No. 7”), effective as of December 31, 2019 (the
“Amendment 7 Effective Date”),  is being entered into by and between Marchex
Sales LLC, a Delaware limited liability company formerly known as Marchex Sales,
Inc., which is a wholly-owned subsidiary of Marchex, Inc. (“Marchex”), and
Thryv, Inc. (f/k/a/ Dex Media, Inc), successor in interest to YellowPages.com
LLC formerly doing business as AT&T Interactive or ATTi, (“Thryv”), to amend the
Master Services and License Agreement entered between Thryv and Marchex
effective as of October 1, 2007 (as amended by all prior amendments, Change Rule
Sheets, and Project Addenda, as amended, thereto, and including all attachments,
collectively the “Agreement”).   Thryv and Marchex may hereinafter be referred
to individually as “Party” and collectively as “Parties.”  Capitalized terms
used herein but not defined shall have the respective meanings ascribed to them
in the Agreement.

WHEREAS, Marchex provides certain Advertising Services to Thryv pursuant to the
terms of the Agreement and certain Project Addenda thereunder; and

WHEREAS, the Parties desire to amend certain provisions of the Agreement;

NOW, THEREFORE, in consideration of the mutual acknowledgements and agreements
hereinafter contained, including to be legally bound, the Parties agree as
follows:

 

1.

Section 12.1 – Renewal Term. In accordance with the provisions of Section 12.1
(Term) of the Agreement, the parties hereby agree to renew the Agreement for an
additional one-year term, beginning January 1, 2020. Thus, the Term of this
Agreement shall continue in full force and effect through December 31, 2020,
unless earlier terminated as provided in the Agreement.

 

2.

Party References. Any reference to DexYP in the Agreement shall be replaced with
or deemed to refer to Thryv.

 

3.

Other Terms of the Agreement.  All other terms and conditions of the Agreement
shall remain unchanged and in full force and effect.  

 

5.

Authority.  Each person signing this Amendment hereby represents and warrants
that he or she has full authority to execute this Amendment for the Party on
whose behalf he or she is signing.

 

6.

Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.  A signature received electronically via facsimile
or email shall be as legally binding for all purposes as an original signature.

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 7 effective as
of the Amendment 7 Effective Date.

 

THRYV, INC.

 

MARCHEX SALES LLC

 

 

 

 

 

 

BY:

 

/s/ John Gregory

 

BY:

 

/s/ Debora Autry

Name:

 

John Gregory

 

Name:

 

Debora Autry

Title:

 

V.P.

 

Title:

 

Vice President

 

 